DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-16) in the reply filed on November 16, 2021 is acknowledged.

Specification
A new title is required that is clearly indicative of the elected invention to which the claims are directed. 
The following title is suggested: --METHOD FOR MANUFACTURING AN ELECTRICAL CONTACT--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,325,680 to Suzuki.
Regarding claim 8, Suzuki discloses a method for manufacturing an electrical contact for an electrical connector, comprising: cutting a blank from at least one strip of electrically conducting material (see Fig. 2), the blank comprising a first contact wall (20) and a second contact wall (12a), with at least one cutout (24) in the first wall and one tooth (26) in the second wall (12a); bending the blank in such a way that the first wall extends essentially in a first plane and the second wall extends essentially in a second plane distinct from the first plane (see Fig. 1A), and in such a way as to bring one edge of the second wall, over at least one attachment portion, towards one edge of the first wall; and bending the tooth (26) with respect to the plane of the second wall (12a) so that the tooth becomes forcibly inserted in the cutout (24), in a direction of insertion parallel to the first wall (20), when the edge of the second wall is brought towards the edge of the first wall, over at least the attachment portion (4). 
Regarding claims 9-10, Suzuki discloses cutting an aperture (11/15/13) into a thickness of the strip at a level of at least one tooth (26. See Fig. 2).
Regarding claim 12, Suzuki discloses forming a connection portion extending longitudinally about a central axis, between a front end and a rear end, the connection portion comprising a tab (32) extending between a fixed end joined to the connection portion and a free end, the attachment portion being situated between the fixed end of the tab and the front end of the connection portion (see Figs. 1A-D).
Regarding claim 15, Suzuki discloses each cutout (24) is delimited laterally by two retaining edges that are mutually parallel and inclined (22)with respect to the edge of the first wall, at a level of which edge the cutout opens, and with respect to a direction of insertion of the tooth inserted into the cutout (24). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of U.S. Patent 5,951,338 to Seko et al.
Suzuki does not disclose deforming each tooth (claim 11); two teeth and two cutouts separated by a wedge having a guide, apex end and a retentions (claim 13-14); and another cutout (claim 16).  Seko et al teach a contact terminal having deformed teeth (22) as being inserted into cutouts (23) in shear (57) in a plane parallel to that of the first wall (17), wherein the first wall comprises two teeth (22) and two cutouts (23) separated by a wedge (11), each of the teeth extending respectively into a cutout (23) and wherein the wedge comprises a guide portion (24) at an apex end, and a retention portion at a level of which the teeth are retained (se Fig. 6) for latching two side walls together without soldering thus forming a strong self-supporting cover (see Col. 1, lines 45 and 60-61).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki by utilizing two teeth and two cutouts inserted in shear as taught by Seko for obtaining an electrical contact having a strong self-supporting cover. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their general teaching of manufacturing an electrical contact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 4, 2021 		                                           Primary Examiner, Art Unit 3729